*148OPINION.
Matthews:
The issue involved in the present proceeding is the same as that involved in the case of A. E. Giffin, 19 B. T. A. 1248. In that case we held that, where real estate was sold by one not a dealer and the profit therefrom reported upon the installment sales basis, expenses incurred in connection therewith were not deductible as ordinary and necessary business expenses in the year of the sale •but served to reduce the “ total profit realized or to be realized,” thus being spread over the same period as the installment payments. See also D. F. McCrimmon, 20 B. T. A. 384.
We are, therefore, of the opinion that the action of the respondent in disallowing the deduction for the expenses in question in 1924 was correct.

Judgment will be entered for the respondent.